UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4742


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

STEVEN EDWARD HESS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cr-00574-RWT-1)


Submitted:    September 30, 2010           Decided:   November 18, 2010


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D.    Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland,    for Appellant.     Rod J. Rosenstein, United States
Attorney,    Jonathan C. Su, Assistant United States Attorney,
Greenbelt,   Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven      Edward      Hess       appeals           his        conviction        and

168-month sentence for one count of possession with intent to

distribute a controlled substance analogue in violation of 21

U.S.C.     § 841(a)(1)          (2006).           He        argues       his     sentence        was

unreasonable because the district court erred in calculating the

drug     analogue        quantity     attributable            to        him,    and     erred    in

imposing       a    two-level        increase          to     his       offense       level      for

obstruction of justice pursuant to U.S. Sentencing Guidelines

Manual § 3C1.1 (2008).            We affirm.

               When      law   enforcement        executed          a    search       warrant     on

Hess’s home and storage unit, they discovered 86.32 liters of

1,4-butanediol (“1,4-B”) and 124.7 liters of gamma butyrolactone

(“GBL”)     (both         controlled        substance          analogues)          in     various

containers, including drinking bottles.                            Hess, who pled guilty

pursuant to a plea agreement, argued at sentencing that although

he   sometimes        illegally      sold    the       chemicals         as    narcotics,        his

usual    use       for   the   chemicals      was       to     conduct         experiments        to

further his printing ventures.

               A   sentence     is    reviewed         for    reasonableness            under     an

abuse of discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).            This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                        Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

                                              2
After determining whether the district court properly calculated

the defendant’s advisory guideline range, we must decide whether

the district court considered the 18 U.S.C. § 3553(a) (2006)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                      Lynn, 592 F.3d at

575-76;    see   United       States   v.      Carter,       564    F.3d   325,    330

(4th Cir. 2009)      (holding      that,          while      the     “individualized

assessment need not be elaborate or lengthy, . . . it must

provide a rationale tailored to the particular case . . . and

[be] adequate to permit meaningful appellate review”).                      Properly

preserved claims of procedural error are subject to harmless

error review.     Lynn, 592 F.3d at 576.

           We    review   a    district       court’s     factual     determinations

underlying its drug quantity calculations for clear error.                        See

United States v. Fletcher, 74 F.3d 49, 55 (4th Cir. 1996).                           A

factual finding will be considered clearly erroneous only “when

although there is evidence to support it, the reviewing court on

the   entire     evidence     is   left       with     the    definite     and    firm

conviction that a mistake has been committed.”                      United States v.

U.S. Gypsum Co., 333 U.S. 364, 395 (1948).                     In calculating the

amount of drugs to attribute to a defendant, “the court may

consider    relevant      information         .    .    .,    provided     that    the

information has sufficient indicia of reliability to support its

probable accuracy.”           United States v. Uwaeme, 975 F.2d 1016,

                                          3
1021   (4th Cir. 1992)           (internal       quotation    marks,    citation          and

emphasis omitted).

            The   district          court     heard       testimony     from        several

witnesses, including Hess himself.                  The district court concluded

that Hess’s testimony was “incredible” and that the Government

had adduced substantial evidence to support its contention that

Hess intended all of the chemicals for narcotic use.                                We have

reviewed the record, and we conclude that the district court did

not err in so holding, let alone clearly so.                          The court amply

explained its conclusion, discussed the evidence, and offered a

coherent rationale for its decision.                     We decline to disturb that

finding.

            Hess next argues that the court improperly applied a

two-level enhancement to his offense level for obstruction of

justice pursuant to USSG § 3C1.1.                 We do not agree.

            We    review         for   clear       error      a     district        court’s

determination     that       a    defendant       obstructed      justice.           United

States v. Hughes, 401 F.3d 540, 560 (4th Cir. 2005).                           According

to   USSG   § 3C1.1,     a   defendant’s          base    offense    level     is    to    be

increased two levels for obstruction of justice if

       the defendant willfully obstructed or impeded, or
       attempted to obstruct or impede, the administration of
       justice    with   respect    to   the    investigation,
       prosecution, or sentencing of the instant offense of
       conviction, and . . . the obstructive conduct related
       to (i) the defendant’s offense of conviction[.]


                                             4
USSG § 3C1.1.         The application notes for § 3C1.1 specifically

include committing perjury and willfully failing to appear for a

judicial proceeding in a list of examples of covered conduct.

USSG § 3C1.1 cmt. n.4(b).

            Here, the district court found two independent bases

for applying the § 3C1.1 enhancement.                   First, Hess had numerous

pretrial    release       violations,         including     drug      use,    failing     to

report for drug testing, and most seriously, failing to appear

at a pretrial release violation hearing.                        The court concluded

that Hess had obstructed justice in committing these violations.

In   addition,      the   district       court      believed        Hess    had    perjured

himself    when     he    testified      at       sentencing.        Hess’s        testimony

contradicted evidence offered by the Government, and the court

determined that he was simply “incredible.”

            We     hold    that    the    district        court      did     not    err   in

applying     the    § 3C1.1       enhancement         based     on    Hess’s        pretrial

release violations.         See United States v. Dunham, 295 F.3d 605,

609 (6th Cir. 2002)(“the defendant’s [unjustified] failure to

appear is, by itself, sufficient to satisfy the government’s

burden     that    defendant      willfully          obstructed       or     impeded      the

administration of justice.”); United States v. Fontenot, 14 F.3d

1364,     1372     (9th    Cir.    1994)(no         error     in     applying       § 3C1.1

enhancement to defendant who refused to submit to court ordered

psychiatric       examination),     cert.         denied,     513    U.S.    966     (1994).

                                              5
Because we believe the district court did not err in basing the

enhancement on Hess’s pretrial release violations, we need not

reach the question of whether the enhancement was also justified

by the conclusion that Hess committed perjury.

            We    therefore    affirm     the    judgment     of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the    materials

before   the     court   and   argument     would   not     aid    the   decisional

process.

                                                                           AFFIRMED




                                        6